Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Supplemental Examiner’s Comments
In this action, a correction to a typographical error in the Reasons for Allowance is made, and all the pages of the IDS along with the references cited within the listed document submitted on April 20, 2021 have been considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Note that the submitted document and the prior arts cited in the document are all considered.

Allowable Subject Matter
Claims 1, 3, 5, 7-9 and 29-39 are allowed.

Reasons for Allowance
Claims 1, 3, 5, 7-9 and 29-39 remain allowed for the reason of record stated in the Notice of Allowance mailed on February 22, 2021.
The limitations recited in claims 1, 31 and 36 in regard to the feature of the terminal ends from each scintillating fiber at a first position among a pluratliy of adjacent scintillating fibers in each of the plurality of strips divided within the first scintillating fibers are bundled together, combined with other limitations in the claim, are not taught in the cited prior arts or cited pertinent arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793